Citation Nr: 1208246	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a disability of the cervical spine. 

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus (flat feet). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued a 10 percent rating for a disability of the cervical spine, and continued a noncompensable rating for bilateral flat feet.  Subsequently, in a July 2009 rating decision, the evaluation of the Veteran's cervical spine disability was increased to 20 percent, and the evaluation of his bilateral flatfoot disorder was increased to 10 percent.  As these increased ratings do not represent a grant of the maximum benefits allowed by law, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a November 2011 hearing before the undersigned, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran submitted additional VA treatment records after these claims were last adjudicated by the RO in a July 2009 statement of the case (SOC).  In a November 2011 statement, the Veteran waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Nevertheless, as the Board must remand these claims for further development, the AOJ will have an opportunity to review these additional VA treatment records as well.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 20 percent for his service-connected disability of the cervical spine, and a rating in excess of 10 percent for his service-connected bilateral flatfoot disorder.  For the following reasons, the Board finds that remand is warranted for further development to ensure a complete and current record on appellate review. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to conduct a thorough and contemporaneous examination of the veteran when the evaluation of a service-connected disability is at issue.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, when a claimant affirmatively asserts that a further increase in disability has occurred subsequent to the prior examination and decision, a new examination may be required.  See id.; 38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Here, at the November 2011 hearing, the Veteran stated that his cervical spine disability and bilateral flatfoot disorder had worsened since he was assigned increased ratings for these disabilities in the July 2009 rating decision.  That decision was rendered shortly after a June 2009 VA medical examination of the Veteran's spine and feet.  In other words, the Veteran has argued that his disabilities have worsened since he was last examined by VA.  With regard to his cervical spine disability, the Veteran stated that he had gone to the emergency room on several occasions in the last year with severe cervical spine pain.  The Board notes in this regard that there is a May 2010 VA treatment record in the file reflecting that the Veteran was seen in the emergency room with a burning pain in his neck, among other symptoms.  The Veteran also stated that another MRI of his cervical spine had been scheduled.  With regard to his flatfoot disorder, the Veteran testified that he was being seen by a private physician who had recently suggested the possibility of surgery for his foot pain if more conservative treatment was ineffective.  Accordingly, because the June 2009 VA examinations of the Veteran's cervical spine and feet are now well over two years old, and because the Veteran has provided credible testimony of a worsening of his disabilities, the Board finds that new VA examinations are warranted to assess the current level of severity of these disabilities.  See id.

As noted in the preceding paragraph, the Veteran stated at the Board hearing that he was seeing a private podiatrist for his foot problems.  On remand, the Veteran should be given an opportunity to submit records of his treatment by the private podiatrist or to authorize VA to request these records on his behalf.

The AOJ should also take this opportunity to obtain the Veteran's outstanding VA treatment records dating from May 2010 and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter inviting him to authorize VA to request records from his private podiatrist on his behalf or to furnish these records himself. Authorized release forms should be provided.  

If the Veteran properly fills out and returns any authorized release forms, the AOJ should make every reasonable effort to obtain and associate with the claims file the records identified therein.  All efforts to obtain these records must be documented and associated with the file, and the Veteran must be notified of any negative response. 

2. The Veteran's recent outstanding VA treatment records dating from May 2010 should be associated with the claims file. 

3. The Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected cervical spine disability, to include any associated neurologic abnormalities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the cervical spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The examiner must also determine whether the Veteran has any neurologic abnormalities associated with his cervical spine disability.  If so, the particular nerve(s) affected should be identified and all symptoms described.

Finally, the examiner must discuss all functional impairment resulting from the Veteran's cervical spine disability, including how it affects his employment. 

4. The Veteran should be scheduled for a VA examination to identify and evaluate all impairment involving his service-connected bilateral flatfoot disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  

In the examination report, the examiner must state which of the following, if any, best describes the Veteran's service-connected flatfoot disorder, and provide a complete rationale: 
* Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.
* Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. The examiner must state whether the severe involvement is unilateral or bilateral. 
* Pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  

Finally, the examiner must discuss all functional impairment resulting from the Veteran's flatfoot disorder, including how it affects his employment. 

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


